I N         T H E     C O U R T O F A P P E A L S
                                                      A T K N O X V I L L E                                                                     FILED
                                                                                                                                                July 29, 1999

                                                                                                                                              Cecil Crowson, Jr.
                                                                                                                                               Appellate Court
                                                                                                                                                     Clerk




L A U R A       M A Y S H A R K         N I C H O L S                                 )         W A S H I N G T O N C O U N T Y
                                                                                      )         0 3 A 0 1 - 9 8 1 0 - C V - 0 0 3 5 2
P. l a i n t i f f - A p p e l l e e                                       )
                                                                                      )
                                                                                      )
            v .                                                                       )         H O N . R I C H A R D           J O H N S O N ,
                                                                                      )         C H A N C E L L O R
                                                                                      )
C R A I G       A L A N     N I C H O L S                                             )
                                                                                      )
            D e f e n d a n t - A p p e l l a n t                                     )         R E M A N D E D




C R A I G       A L A N     N I C H O L S ,             A p p e l l a n t ,         P r o       S e

N O   B R I E F       F I L E D         B Y       T H E       A P P E L L E E




                                                                      O   P     I     N     I     O     N




                                                                                                              H o u s t o n     M .   G o d d a r d ,         P . J .




                          C r a i g       A l a n         N i c h o l s       p u r p o r t s           t o     p e r f e c t     a   R u l e     3     a p p e a l

f r o m     a     j u d g m e n t         o f         t h e     C i r c u i t       C o u r t         f o r     W a s h i n g t o n     C o u n t y ,

g r a n t i n g       h i s     w i f e           L a u r a       M a y s h a r k         N i c h o l s         a   d i v o r c e ,     $ 1 5 , 0 0 0         a s

a l i m o n y       i n     s o l i d o ,             a n d     d i v i d i n g       t h e i r         m a r i t a l     p r o p e r t y .           T h e

T r i a l       C o u r t     r e s e r v e d             t h e     i s s u e       o f     c h i l d         v i s i t a t i o n     a n d     s u p p o r t
b e c a u s e         M r .       N i c h o l s         i s     i n c a r c e r a t e d                   i n       t h e     p e n a l         s y s t e m         o f     t h e

S t a t e       o f     T e n n e s s e e .



                            M r .       N i c h o l s         f i l e d       a     R u l e           3       a p p e a l       q u e s t i o n i n g               t h e       a w a r d

o f     t h e     d i v o r c e ,           t h e       f a i l u r e         t o       g r a n t             h i m       v i s i t a t i o n           p r i v i l e g e s

w i t h     h i s       c h i l d r e n ,             t h e     a w a r d         o f       a l i m o n y             i n     s o l i d o         a n d       t h e       f a c t

t h a t     h e       d i d       n o t     r e c e i v e           t h e     p e r s o n a l                 p r o p e r t y         h e       w a s       a w a r d e d

u n d e r       t h e       d e c r e e .



                            I t     a p p e a r s           t h a t     s u b s e q u e n t                   t o     t h e     d e c r e e         b e i n g         e n t e r e d ,

M r .     N i c h o l s           f i l e d       a     m o t i o n         f o r       a       n e w         t r i a l       o r     t o       a l t e r       a n d       a m e n d

t h e     f i n d i n g s           o f     t h e       C h a n c e l l o r .                   T h e         C h a n c e l l o r           d e n i e d         t h e       m o t i o n

o n     t h e     g r o u n d           t h a t       i t     w a s     n o t       t i m e l y               b e c a u s e         i t     w a s       n o t       f i l e d

w i t h i n       3 0       d a y s       a f t e r         e n t r y       o f     t h e         d e c r e e .               H e     a l s o       r u l e d         t h a t

e v e n     i f       i t     h a d       b e e n       t i m e l y         f i l e d           i t       w o u l d         h a v e       b e e n       o v e r r u l e d .



                            T h e r e a f t e r ,             M r .     N i c h o l s             f i l e d           a     R u l e       6 0     m o t i o n         s e e k i n g

t o     s e t     a s i d e         t h e     o r d e r         d e n y i n g           h i s         m o t i o n           f o r     a     n e w       t r i a l         o r     t o

a l t e r       a n d       a m e n d       t h e       j u d g m e n t .



                            S t i l l       l a t e r ,         b e c a u s e           h e       f e a r e d             t h a t     h e       w o u l d       b e       b a r r e d

f r o m     a p p e a l i n g             f r o m       t h e       o r i g i n a l             j u d g m e n t ,             h e     f i l e d         a     n o t i c e         o f

a p p e a l       w h i c h         b r o u g h t           t h e     c a s e       t o         t h i s         C o u r t       f o r       c o n s i d e r a t i o n .



                            I n     l i g h t         o f     t h e     f a c t         t h a t           a     R u l e       6 0     m o t i o n           h a s     b e e n

f i l e d       a n d       i s     s t i l l         p e n d i n g         i n     t h e         T r i a l           C o u r t ,         i t     w o u l d         b e

a p p r o p r i a t e             i n     t h e       i n t e r e s t         o f       j u d i c i a l               e c o n o m y         t h a t         t h e     c a s e       b e



                                                                                            2
r e m a n d e d         t o     t h e     T r i a l       C o u r t     f o r     d i s p o s i t i o n           o f       t h e     R u l e     6 0

m o t i o n ,         w h i c h       t h e r e a f t e r       m a y     b e     a p p e a l e d         b y     a n y       a g g r i e v e d         p a r t y .

S e e     S p e n c e         v .     A l l s t a t e       I n s .     C o . ,       8 8 3     S . W . 2 d       5 8 6       ( T e n n . 1 9 9 4 ) .           O f

c o u r s e ,         i f     M r .     N i c h o l s       a p p e a l s ,       h i s       f i r s t     n o t i c e         o f     a p p e a l       w h i c h

i n i t i a l l y           b r o u g h t       t h e     c a s e     h e r e     w o u l d       b e     t i m e l y         a n d     e n a b l e       t h i s

C o u r t       t o     a d d r e s s         t h e     m e r i t s     o f     t h a t       a p p e a l       a s     w e l l       a s     d i s p o s i t i o n

o f     t h e     R u l e       6 0     m o t i o n       s h o u l d     i t     b e     a d v e r s e         t o     M r .       N i c h o l s .



                            F o r     t h e     f o r e g o i n g       r e a s o n s         t h e     c a s e       i s     r e m a n d e d       t o     t h e

T r i a l       C o u r t       f o r     p r o c e e d i n g s         n o t     i n c o n s i s t e n t             w i t h       t h i s     o p i n i o n .

C o s t s       o f     a p p e a l       a r e       a d j u d g e d     a g a i n s t         M r .     N i c h o l s .



                                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                              H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                                  3